                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                   v.

    LOUIS HOLGER EKLUND,                            Case No. 3:18-cr-00035-SLG

                            Defendant.


    ORDER REGARDING DEFENSE OBJECTION TO GOVERNMENT’S PROPOSED
                      TESTIMONY AND EXHIBITS

         Before the Court at Docket 236 is pro se defendant Louis Holger Eklund’s

Objection to Jonas M. Walker’s Attempt to Use Perjured Testimony & False Documents

as Trial Exhibits. The Court construes this filing as a motion in limine. The government

did not notify the Court that it intended to file a response.1

         The government filed its trial brief at Docket 182, in which it summarized its

anticipated trial evidence.2             Mr. Holger objects to the government’s proposed

evidence as “meritless, nonsensical hogwash that is voluminous with pathological

lies.”3 Specifically, Mr. Holger objects to the following government exhibits for the

following reasons:



1
 See Docket 197 (text order relieving government from filing responses to pro se motions in this
case but requiring the government to notify the Court of its intent to file a response to any pro se
motion within two business days of the filing of the motion).
2
    The government’s proposed exhibits are filed under seal at Docket 196.
3
    Docket 236 at 4.




           Case 3:18-cr-00035-SLG Document 243 Filed 05/13/20 Page 1 of 3
             •   Exhibit 1: The Emergency Petition filed in a Child in Need of Aid

                 (CINA) case in the state of Alaska, because the author of the petition

                 “lies under oath.”4

             •   Exhibits 2, 3, and 4: A letter to the Indian Child Welfare Act Coordinators

                 of the Native Village of Kotzebue and the Native Village of Point Hope from

                 the State of Alaska, a certificate of service filed in the CINA case, and the

                 Order for Temporary Placement Child in Need of Aid issued by the Alaska

                 state court, because each is a “bogus” document that is “not what the

                 [government is] claiming it to be.”5

Mr. Holger also objects to Victim 1 and Victim 2 authenticating or testifying about Exhibits

1 through 4 because “any testimony by ‘victim 1’ to ‘authenticate’ the . . . bogus

documents would be perjury. In addition, any testimony by ‘victim 2’ consistent with

‘victim 1’s’ perjured testimony would also be perjury.”6 Mr. Holger also proposes to “get

the whole case file & let the jury review it.”7

         Mr. Holger has not identified any Federal Rule of Evidence or constitutional

provision that warrants exclusion of the government’s proposed exhibits or testimony. Mr.

Holger may make specific objections to evidence and/or testimony at trial pursuant to the

Federal Rules of Evidence, the Confrontation Clause, or any other legitimate legal bases.

Mr. Holger will also have the opportunity to cross-examine all of the government’s


4
    Docket 236 at 4–5.
5
    Docket 236 at 5.
6
    Docket 236 at 5–6.
7
    Docket 236 at 6.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Defense Objection to Government’s Proposed Testimony and Exhibits
Page 2 of 3
           Case 3:18-cr-00035-SLG Document 243 Filed 05/13/20 Page 2 of 3
witnesses and may elect to testify himself, call his own witnesses, and/or make a motion

seeking to introduce his own exhibits to challenge the veracity of the government’s

witnesses and exhibits.

      In light of the foregoing, IT IS ORDERED that the motion at Docket 236 is DENIED.

      DATED this 13th day of May, 2020, at Anchorage, Alaska.


                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Defense Objection to Government’s Proposed Testimony and Exhibits
Page 3 of 3
        Case 3:18-cr-00035-SLG Document 243 Filed 05/13/20 Page 3 of 3
